Exhibit 10.41
 
NOTE




December 6, 2011




Glimcher Properties Limited Partnership, a limited partnership organized under
the laws of the State of Delaware (“GPLP”) and Leawood TCP, LLC, a limited
liability company organized under the laws of the State of Delaware (“Owner”,
and collectively with GPLP, the “Borrower”), hereby jointly and severally
promise to pay to the order of KeyBank National Association (the “Lender”) the
aggregate unpaid principal amount of Seventy Million and no 00/100 Dollars
($70,000,000.00) made by the Lender to the Borrower pursuant to Article II of
the Term Loan Agreement (as the same may be amended or modified, the
“Agreement”) hereinafter referred to, in immediately available funds at the main
office of KeyBank National Association in Cleveland, Ohio, as Administrative
Agent, together with interest on the unpaid principal amount hereof at the rates
and on the dates set forth in the Agreement.  The Borrower shall pay remaining
unpaid principal of and accrued and unpaid interest on the Loans in full on the
Facility Termination Date or such earlier date as may be required under the
Agreement.
 
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.
 
This Note is the Note issued pursuant to, and is entitled to the benefits of,
the Term Loan Agreement, dated as of December 6, 2011 among the Borrower,
KeyBank National Association individually and as Administrative Agent, and the
other Lenders named therein, to which Agreement, as it may be amended from time
to time, reference is hereby made for a statement of the terms and conditions
governing this Note, including the terms and conditions under which this Note
may be prepaid or its maturity date accelerated.  Capitalized terms used herein
and not otherwise defined herein are used with the meanings attributed to them
in the Agreement.
 
If there is a Default under the Agreement or any other Loan Document and
Administrative Agent exercises the remedies provided under the Agreement and/or
any of the Loan Documents for the Lenders, then in addition to all amounts
recoverable by the Administrative Agent and the Lenders under such documents,
the Administrative Agent and the Lenders shall be entitled to receive reasonable
attorneys fees and expenses incurred by the Administrative Agent and the Lenders
in connection with the exercise of such remedies.
 
Borrower and all endorsers severally waive presentment, protest and demand,
notice of protest, demand and of dishonor and nonpayment of this Note, and any
and all lack of diligence or delays in collection or enforcement of this Note,
and expressly agree that this Note, or any payment hereunder, may be extended
from time to time, and expressly consent to the release of any party liable for
the obligation secured by this Note, the release of any of the security for this
Note, the acceptance of any other security therefor, or any other indulgence or
forbearance whatsoever, all without notice to any party and without affecting
the liability of the Borrower and any endorsers hereof.
 
This Note shall be governed and construed under the internal laws of the State
of Ohio.
 
 
 

--------------------------------------------------------------------------------

 
 
BORROWER AND LENDER, BY ITS ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER
THIS NOTE OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE
LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS NOTE AND AGREE THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A JUDGE AND NOT BEFORE A JURY.
 

 
LEAWOOD TCP, LLC, a Delaware limited liability company
         
 
By:
Glimcher Properties Limited Partnership,
a Delaware limited partnership, sole member
              By: Glimcher Properties Corporation,
a Delaware corporation, its sole
general partner
       
 
 
        By:
/s/ Mark E. Yale
        Name:
Mark E. Yale
        Title: Executive Vice President,
Chief Financial Officer and
Treasurer
         

 

 
GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership
         
 
By:
Glimcher Properties Corporation, a Delaware corporation, its sole general
partner
                          By:
/s/ Mark E. Yale
        Name:
Mark E. Yale
        Title: Executive Vice President,
Chief Financial Officer and
Treasurer
 

 